Citation Nr: 1747629	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  11-20 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine prior to September 26, 2007.

2.  Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine on or after September 26, 2007.

3.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1986 to September 1987 and February 2003 to January 2004.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota. 

The Board remanded the case for further development in January 2016 and November 2016.  That development was completed, and the case has since been returned to the Board for appellate review.

In a March 2017 rating decision, the Appeals Management Center (AMC) increased the Veteran's rating for lumbar spine disability to 20 percent effective September 26, 2007.  Because the disability rating is not the maximum rating available, the claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a December 2016 VA examination report, the examiner referenced private treatment records that she reviewed in Vista Imaging.  However, some of those records are not contained in VBMS, and the Board does not have access to the documents in Vista Imaging.  Therefore, on remand, the AOJ should associate those records with the claims file.

Moreover, after the issuance of the March 2017 supplemental statement of the case (SSOC), a VA peripheral nerves examination was provided in July 2017.  That report addressed the severity of the Veteran's service-connected left ulnar nerve neuropathy and left lower extremity radiculopathy and included an opinion regarding the Veteran's functional limitations and the resulting impact on employment.  The examiner also addressed whether there was any neurological deficits of the right lower extremity, which is relevant to the increased evaluation claim for the lumbar spine disability. See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  The AOJ did not readjudicate the claims in a SSOC, and the Veteran and his representative have not submitted a waiver of the AOJ's initial consideration of the evidence.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected disabilities.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any private medical records from Dr. R. (initials used to protect privacy) and Avera Medical Group, St. Mary's in Pierre that are contained in Vista Imaging. See December 2016 VA examination report.

The AOJ should also obtain any outstanding VA medical records.

2.  The AOJ should schedule the Veteran for a VA examination by an appropriate examiner.  The ultimate purpose of the examination is to ascertain the combined impact of the Veteran's service-connected disabilities and resulting occupational impairment.

If appropriate, any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  

The examiner should elicit and set forth the pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and industrial capacity.  

The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type.  

A written copy of the report should be associated with the claims file.  

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  Further development may include affording the Veteran a VA examination or obtaining a medical opinion for his increased evaluation claim.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




